The case was tried on the first two counts of the indictment, to which demurrer was interposed. The statute is designed to prevent the treatment of diseases of human beings by any system whatever, without the party so engaged has first obtained a certificate of qualification from the state board of medical examiners of this state. The two counts sufficiently charge the offense and are not subject to the demurrers interposed. Wideman v. State, 20 Ala. App. 422, 104 So. 438; Ex parte Wideman, 213 Ala. 170, 104 So. 440.
There is no error in the record, and the judgment is affirmed.
Affirmed.